NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0516n.06

                                         Case No. 20-1705

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                              Nov 15, 2021
                                                       )
KATRINA WOODALL, et al.,                                                  DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiffs-Appellees,                           )
                                                       )     ON APPEAL FROM THE UNITED
v.                                                     )     STATES DISTRICT COURT FOR
                                                       )     THE EASTERN DISTRICT OF
WAYNE COUNTY, MICHIGAN,                                )     MICHIGAN
       Defendant-Appellant.                            )
                                                       )


Before: GUY, DONALD, and MURPHY, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Wayne County challenges the district

court’s certification of a putative class in this action pursuant to 42 U.S.C. § 1983. This is an

interlocutory appeal filed under 28 U.S.C. § 1292(e) and Rule 23(f). For the reasons set forth

below, we REVERSE the district court’s grant of certification and REMAND for further

proceedings.

                                                  I.

       Plaintiffs Katrina Woodall, Katana Johnson, Kelly Davis, and Latoya Hearst were formerly

incarcerated at Wayne County Jail between 2010–2014. Wayne County operates the largest

county jail in Michigan with a current average daily population of 1,700 individuals, and as many

as 2,200 per day. The Wayne County jail primarily holds individuals awaiting trial and those

serving sentences under one year. As part of its policies, the inmates are subjected to strip searches
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


in the Registry area, and during other random cellblock searches. The Registry area is where

female inmates are searched when they come into the facility for new bookings, or when they

return from the court or the hospital. Cellblock floor searches take place as an unannounced check

for contraband when inmates are already inside a cell.

       The jail had a formal policy covering searches, which operated “[t]o prevent weapons and

contraband from entering the jail and to control the possession of weapons and contraband by

inmates during their confinement.” The policy outlined that same gender staff were to strip search

inmates and that staff were not allowed to use derogatory language toward inmates. Wayne County

updated its policy in 2013, expressly prohibiting “any other inmate or person, including a civilian

employee, to visually observe the inmate during the entire strip search of the inmate.”

       In 2017, the named Plaintiffs filed a putative class action against Wayne County Sheriff

Benny N. Napoleon, and Corporal Terry Graham. The Plaintiffs alleged that they and other

similarly-situated pretrial detainees were subjected to unconstitutional strip searches based on the

jail’s policy or custom to strip search women (1) in the presence, or public viewing, of male

officers; (2) in groups with numerous inmates who didn’t share any penological interest in viewing

each other in a state of undress; (3) under unsanitary or unhygienic conditions; and/or (4) subject

to derogatory gender-biased comments. In their complaint, Plaintiffs asserted Monell claims

against Wayne County and Sheriff Napoleon in his official capacity, based on their policy to

conduct strip searches.

       On June 28, 2018, Plaintiffs filed a motion for class certification to which Plaintiffs

attached approximately 400 declarations from inmates attesting to the way they were strip searched

while housed at the jail.




                                               -2-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


       On March 26, 2019, the district court denied without prejudice Plaintiffs’ motion for class

certification finding “[t]he three-year statute of limitations bars claims which accrued before

November 14, 2014.” Given the district court’s ruling relative to the statute of limitations, the

court indicated “[i]f plaintiffs want to file a new motion for class certification consisting of

members whose claims accrued on or after November 14, 2014, they may still do so.”

       On June 25, 2019, Plaintiffs filed a renewed motion for class certification with

approximately one hundred more declarations dating after November 14, 2014. The allegations

mirror those of the women detained prior to November 14, 2014.

       On July 6, 2019, Defendants filed a response to Plaintiffs’ renewed motion to certify a

class, asserting that (1) the proposed subclasses were not ascertainable and were “fail-safe”; (2) the

inapplicability of Rule 23(b)(1) to a lawsuit for individualized money damages; (3) Plaintiffs’

inability to meet the requirements of Rules 23(a) and 23(b)(3); and (4) that the PLRA would

exclude a large number of potential class members because of a failure to exhaust administrative

remedies.

       On January 23, 2020, the district court issued an order certifying a class as to the common

issue of law and fact relative to whether Wayne County may be liable under Monell for maintaining

a policy or custom that violated Plaintiffs’ constitutional rights under the Fourth and Eighth

Amendments. The district court separated the class members into four separate subclasses:

       Class No. 1 all females who were housed, detained, and/or incarcerated by the
       Wayne County Sheriff at any of the three Wayne County Jail Divisions from the
       period of November 14, 2014 until the date of judgment or settlement of this case,
       who, without a legitimate penological interest, were exposed in the nude to
       members of the opposite sex while being strip searched pursuant to the Wayne
       County Sheriff’s policies, practices, and/or customs, and who allege they have
       suffered a compensable injury as a result of the search;
       Class No. 2 all females who were housed, detained, and/or incarcerated by the
       Wayne County Sheriff at any of the three Wayne County Jail Divisions from the

                                                -3-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


        period of November 14, 2014, until the date of judgment or settlement of this case,
        who, without a legitimate penological interest, were stripped searched in a group
        with other inmates, pursuant to the Wayne County Sheriff’s policies, practices,
        and/or customs, and who allege they have suffered a compensable injury as a result
        of the search;
        Class No. 3 all females who were housed, detained, and/or incarcerated by the
        Wayne County Sheriff at any of the three Wayne County Jail Divisions from the
        period of November 14, 2014, until the date of judgment or settlement of this case,
        who, without a legitimate penological interest, were stripped searched under
        unsanitary and/or unhygienic conditions, including being exposed to the bodily
        fluids of other inmates who were being strip searched, pursuant to the Wayne
        County Sheriff’s policies, practices, and/or customs, and who allege they have
        suffered a compensable injury as a result of the search;
        Class No. 4 all females who were housed, detained, and/or incarcerated by the
        Wayne County Sheriff at any of the three Wayne County Jail Divisions from the
        period of November 14, 2014 until the date of judgment or settlement of this case,
        who, without a legitimate penological interest, were subject to derogatory gender-
        based comments by Defendant Graham during strip searches, and who allege they
        have suffered a compensable injury as a result of the search.

R. 81, Page ID # 2245-2246, Order Certifying Class. Wayne County filed an interlocutory appeal,

challenging the district court’s class certification order.

                                                  II.

        We review a district court’s class certification order under the abuse-of-discretion standard.

In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850 (6th Cir.

2013) (citing Olden v. LaFarge Corp., 383 F.3d 495, 507 (6th Cir. 2004)). A district court has

broad discretion in certifying a class action, but “it must exercise that discretion within the

framework of Rule 23.” Coleman v. Gen. Motors Acceptance Corp., 296 F.3d 443, 446 (6th Cir.

2002). A district court abuses its discretion if it “misapplies the correct legal standard when

reaching” its class-certification conclusion. In re Whirlpool, 722 F.3d at 850. That is, while the

class-certification decision “calls for an exercise of judgment,” the “use of the proper legal

framework does not.” Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 946 (6th Cir. 2011).
                                                 -4-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


                A. Rule 23(a)

         Prior to certification of a class, district courts must conduct a “rigorous analysis” to

determine if the movant has shown that the action satisfies all the prerequisites of Rule 23. Gen.

Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 161 (1982); Stout v. J.D. Byrider, 228 F.3d 709, 716

(6th Cir. 2000). The district court may only certify a class where “an adequate statement of the

basic facts” demonstrates that each of Rule 23’s requirements are met. Young v. Nationwide Mut.

Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012) (citation omitted). A district court must determine the

permissibility of class certification based upon information other than that which is in the pleadings

although it may do so based on the pleadings alone where they set forth sufficient facts. Id. In

making such a determination, a district court may draw reasonable inferences from the facts before

it. Senter v. Gen. Motors Corp., 532 F.2d 511, 523 (6th Cir. 1976).

         Rule 23(a) establishes four requirements for class certification: (1) the class is so numerous

that joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the representative parties are typical of those of the class; and

(4) the representative parties will fairly and adequately protect the interests of the class. Fed. R.

Civ. P. 23(a); Gen. Tel. of the Nw., Inc. v. Equal Emp. Opportunity Comm’n, 446 U.S. 318, 321

n.3 (1980).      We place an additional requirement that the proposed class definition be

“administratively feasible” to allow the Court to ascertain membership in the class by reference to

objective criteria. See Young, 693 F.3d at 537-38. If the requirements of Rule 23(a) are satisfied,

the action must also meet one of the conditions in Rule 23(b). Coleman, 296 F.3d at 446. The

parties seeking class certification bear the burden of showing that the requirements for class

certification are met. Bridging Cmtys. Inc. v. Top Flite Fin. Inc., 843 F.3d 1119, 1124 (6th Cir.

2016).



                                                 -5-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


                i. Commonality and Typicality

        Wayne County challenges the class’s “commonality” and “typicality” requirements.

To demonstrate commonality, Plaintiffs must show that class members have suffered the same

injury. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Their claims must depend upon

a common contention of such a nature that it is capable of class-wide resolution, “which means

that determination of its truth or falsity will resolve an issue that is central to the validity of each

one of the claims in one stroke.” Id. What matters to the commonality requirement of class

certification is the “capacity of a class-wide proceeding to generate common answers apt to drive

the resolution of the litigation.” Id. (quotation omitted); Davis v. Cintas Corp., 717 F.3d 476, 487

(6th Cir. 2013) (same).

        Although typicality tends to merge with commonality, Dukes, 564 U.S. at 349 n.5, it asks

whether the claims “of the representative parties are typical of the claims . . . of the class.” Rule

23(a)(3). We have held that the claim is not typical if “[a] named plaintiff who proved his own

claim would not necessarily have proved anybody else’s claim.” Sprague v. Gen. Motors Corp.,

133 F.3d 388, 399 (6th Cir. 1998) (citing Retired Chi. Police Ass’n v. City of Chicago, 7 F.3d 584,

597 (7th Cir. 1993) (typicality requirement was not satisfied where different groups of class

members received different representations). As we clarified in Sprague, “[t]he premise of the

typicality requirement is simply stated: as goes the claim of the named plaintiff, so go the claims

of the class.” Id. As such, “a class representative must be part of the class and possess the same

interest and suffer the same injury as the class members.” Falcon, 457 U.S. at 156 (emphasis

added) (citation omitted).




                                                 -6-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


         Plaintiffs assert that the typicality and commonality of the class members claims are based

on the common claim that Wayne County maintained a policy or custom of tolerating the manner

in which strip searches were being conducted in the jail. We disagree.

         Plaintiffs allege that they saw male officers in the Registry while they were being searched.

Plaintiffs allege that the inmates were called derogatory names and told that they stink. Plaintiffs

also allege that Corporal Graham operated a “snack shop” where she would sell sodas, chips and

other snacks from a room adjacent to the Registry, and that male staff members would see naked

women being strip searched when they would go in the back room to buy snacks. They further

state that when they were on their menstrual cycles during searches, Corporal Graham would force

them to remove their pads, and then force them to clean up their menstrual discharge from the

floor.

         Here, Plaintiffs would have to show that Wayne County’s policy was unconstitutional for

all inmates who have been strip searched. But the policy prohibited such conduct, which

distinguishes this case from other blanket strip search cases. The district court treated each

subclass as a separate class under Rule 23(c)(5), and limited the scope temporally to strip searches

from 2014 to resolution of litigation.

         The district court recognized that the constitutionality of each strip search will depend on

an individualized determination of the balancing of the particular need for the search against the

personal intrusion the search entailed. See Williams v. City of Cleveland, 907 F.3d 924, 935 (6th

Cir. 2018). The district court failed to recognize that the same is also true for the municipal liability

claims. Most obviously, due to the statute of limitations problem resolved earlier in this case, the

putative class claims all accrued after November 14, 2014; but the named plaintiffs’ claims all

accrued before that date. Proof of indifference to violations of the County’s written policies before



                                                  -7-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


it implemented new directives in November and December 2013 would not also establish the

existence of such a custom or policy afterward. As such, the class fails to meet the “commonality”

and “typicality” requirements.

               ii. Adequacy of Representation

       In order to show adequacy, the class representative must be part of the class and possess

the same interest and suffer the same injury as the class members. Young, 693 F.3d at 543. The

named plaintiffs must have common interests with unnamed members of the class and must be

able to rigorously prosecute the interests of the class through qualified counsel. Id.; Senter,

532 F.2d at 525. The adequacy of representation requirement can merge with the commonality

and typicality requirements of Rule 23(a). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626

n.20 (1997); In re Am. Med. Sys., 75 F.3d 1069, 1083 (6th Cir. 1996).

       Plaintiffs assert that they share common interests with the potential class members who are

currently incarcerated and subject to strip searches. Other courts have found that actual conflicts

arise between proposed class representatives who seek only injunctive relief and members of the

proposed class who have already experienced personal injuries, which renders the representatives

inadequate under Rule 23(a). In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig.,

209 F.R.D. 323, 338–40 (S.D.N.Y. 2002).

       We have also previously raised a standing issue in a case arising out of similar

circumstances, involving the same defendant, and found that the no-longer incarcerated plaintiff

did not have standing to seek injunctive and punitive relief for other incarcerated individuals. See

Sumpter v. Wayne County, 868 F.3d. 473, 490-91 (6th Cir. 2017). The formerly-incarcerated lead

plaintiffs cannot adequately represent a class that includes those incarcerated, because they are




                                               -8-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


simply not part of that class given that they were detained before November 2014.1 See Dukes,

564 U.S. at 348–49; Great Rivers Coop. of Se. Iowa v. Farmland Indus., 120 F.3d 893, 899 (8th

Cir. 1997); see also 7A Charles A. Wright et al., Federal Practice & Procedure § 1761, at 154–

57 (3d ed. 2005).

        In sum, the class fails to meet the certification requirements under Rule 23(a).

        B. Rule 23(b)

        To determine that the movant has met the requirements of Rule 23(b)(3), courts have a

“duty to take a ‘close look’ at whether common questions predominate over individual ones.”

Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013). Subdivision (b)(3) parallels subdivision (a)(2)

in that both require that common questions exist, but subdivision (b)(3) contains the more stringent

requirement that common issues “predominate” over individual issues. See id. Courts consider a

non-exhaustive list of factors to determine if Rule 23(b)(3)’s requirements are met:

        (A) the class members’ interest in individually controlling the prosecution or
        defense of separate actions; (B) the extent and nature of any litigation concerning
        the controversy already begun by or against class members; (C) the desirability or
        undesirability of concentrating the litigation of the claims in the particular forum;
        (D) the likely difficulties in managing a class action.

        Where common issues predominate, the class members “will prevail or fail in

unison.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 460 (2013). A plaintiff’s

failure to prove an essential element of the claim will cause the class to “fail in its entirety.” Id. at

469. To clarify, a question is individual if the plaintiffs “will need to present evidence that varies

from member to member, while a common question is one where the same evidence will suffice




        1
         Separately, Wayne County asserts the named Plaintiffs cannot adequately represent the interests of all class
members because the Prison Litigation Reform Act (“PLRA”) requires the individual class members, apart from the
named Plaintiffs, to exhaust their administrative remedies. Because Plaintiffs have not met the Rule 23(a)
requirements in the first place, we decline to address this question at this time.

                                                       -9-
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


for each member to make a prima facie showing or the issue is susceptible to generalized, class-

wide proof.” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S 442, 453 (2016) (citation omitted).

        Wayne County contends the district court abused its discretion in certifying a class under

Rule 23(b)(3) because individual claims will predominate over class claims but does not explain

how, other than focus on damages. Wayne County also asserts that, because Plaintiffs cannot point

to an “official policy or legislative enactment that was, on its face, unconstitutional and uniformly

applied,” individual inquiries would be necessary separate and apart from the common question of

law and fact arising under Monell.

        Plaintiffs assert that Monell clarifies that those constitutional deprivations pursuant to

governmental “custom” are actionable even if such custom is not embodied in a “formal” or

“official” written policy.2 See Monell v. Dep’t of Soc Servs. of City of New York, 436 U.S. 658,

690 (1978). Wayne County’s written policy titled “Inmate Searches” defines strip searches as:

        An examination of an inmate’s naked body for weapons, contraband, physical
        abnormalities, injuries and signs of illness. This includes a thorough search of all
        of the individual’s clothing, which is not being worn. This search is to be conducted
        by an officer of the same gender as the inmate being searched and out of view of
        persons of the opposite gender.

R. 102-3, Page ID #3344-45, Wayne County Sheriff Document No. 14.4 (B). Wayne County’s

policies further provide that strip searches should be conducted “out of view of the public and

other inmates” when possible. R. 102-3, Page ID #3345, WC pg. 959.

        Under this policy, Plaintiffs have not shown that common issues predominate. First, the

district court’s opinion did not identify the legal theory on which Plaintiffs would rely to hold the

County directly liable for the allegedly illegal strip searches. See Order, R.81, Page ID # 2253-55.



        2
           Defendants assert that a municipal defendant such as Wayne County cannot be held liable under Monell
absent a precedent finding a constitutional violation separate and apart from the violations alleged against Wayne
County. We will not address the merits of this claim prior to a thorough review of class certification requirements.

                                                      - 10 -
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


Monell does not come with a single theory for holding the County liable on a custom or policy.

Our cases instead identify many different Monell theories, including, for example, that a county

has a formal policy that is unconstitutional; that a high-level county official engaged in the

unconstitutional act; that the county failed to adequately train the employees who engaged in the

unconstitutional act; that the county had a custom of inaction toward the unconstitutional act; and

that the county ratified the unconstitutional act by failing to adequately investigate it. See, e.g.,

Pineda v. Hamilton County, 977 F.3d 483, 495 (6th Cir. 2020); Burgess v. Fischer, 735 F.3d 462,

478 (6th Cir. 2013); Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005). These

Monell theories come with different elements and different evidentiary burdens. Compare Pineda,

977 F.3d at 495 (unconstitutional ratification), with Thomas, 398 F.3d at 429 (unconstitutional

inaction).

       Second, even if we consider that the class intends to establish their Monell claim on a so-

called “inaction theory” of liability, predominance remains an issue. To succeed on this theory,

we have stated that a plaintiff must show the following four elements (not including damages):

       (1) the existence of a clear and persistent pattern of illegal activity; (2) notice or
       constructive notice on the part of defendant; (3) the defendant’s tacit approval of
       the unconstitutional conduct, such that their deliberate indifference in their failure
       to act can be said to amount to an official policy of inaction; and (4) that the
       defendant’s custom was the “moving force” or direct causal link in the
       constitutional deprivation.

Thomas, 398 F.3d at 429 (internal alterations and citation omitted).

       A proper analysis must consider which of these elements can be established on a class-

wide basis and which would require proof for each of the class members. Perhaps the first

element—a clear pattern of unconstitutional strip searches—could be established for each of the

four subclasses. See id. But that is the only element that could conceivably be resolved in this

common fashion. Insurmountable timing issues, for example, would bar any class-wide treatment


                                               - 11 -
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


of the second (notice) and third (deliberate indifference) elements. Wayne County must have had

notice of the unconstitutional conduct and been deliberately indifferent to it at the time each class

member allegedly suffered the unconstitutional search. See id. at 433-34. Yet what the County

did and did not know and what actions it did or did not take in response will almost certainly vary

from year to year, month to month, and even day to day. A class member in, say, 2019, might

have a stronger or weaker claim of deliberate indifference than a class member in, say, 2014. After

all, all of the strip searches that were allegedly unconstitutional and that happened in between those

two times perhaps could provide additional evidence to show the County’s notice and indifference

to the conduct. But that evidence will be irrelevant to a class member’s claim in 2014. Deliberate

indifference in 2019 is not deliberate indifference in 2014. If anything, these class members have

a conflict of interest.

        Equally important, it is not enough to show generically that the County had a policy of

acting with deliberate indifference toward the four types of unconstitutional strip searches (which

were allegedly conducted in violation of its formal policies). Rather, a class member must also

show that the class member was herself subjected to a “constitutional deprivation” in the way that

she was searched. See id. at 429. And the class member must then show a “direct causal link”

between the County’s general policy of deliberate indifference and this constitutional violation.

Id. In that respect, just because a policy exists does not mean it caused the particular class

member’s harm. As we have said, there is an “analytical distinction” between the general policy

and the specific constitutional violation. Doe v. Claiborne County, 103 F.3d 495, 508 (6th Cir.

1996). “A municipality could be found to have a policy of failing to act in the face of repeated

constitutional violations. But it could also be found to have acted reasonably, or even negligently,

in a particular case, thus precluding liability.” Id. at 508–09. So, this causation question would



                                                - 12 -
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


have to be decided on an individual basis, too. Cf. Brown v. Electrolux Home Prods., Inc.,

817 F.3d 1225, 1235-37 (11th Cir. 2016); Ebert v. Gen. Mills, Inc., 823 F.3d 472, 479-80 (8th Cir.

2016); Stout, 228 F.3d at 718.

        The district court’s reliance on Tardiff v. Knox County to support the conclusion that

individualized determination of each constitutional violation would not defeat the predominance

of the common questions was likewise misplaced. 365 F.3d 1, 3-6 (1st Cir. 2004). The class

claims in Tardiff challenged the county’s policies of conducting strip searches of all detainees

without evaluation for individualized suspicion. Id. at 3. The common questions there included

what the county’s policies were and whether such policies were constitutional when the charges

did not involve weapons, drugs, or violent felonies. Id. at 3-4. If there was such a blanket strip

search policy, it could be expected to be the proximate cause of the challenged searches. And, if

the blanket policy was found constitutional, the class claims would fail together. The same is not

true here. One plaintiff’s success in proving that acquiescence in the violation of the County’s

policies was a moving force behind her unconstitutional search would not establish the claims of

the rest.

        Lastly, as the district court itself recognized, the court would have to resolve each class

member’s damages, if any, on an individual basis. See Order, R.81, PageID # 2252-53. To be

sure, despite Behrand’s rejection of a class on the basis of damages alone, 569 U.S. at 34, the

circuit courts continue to recognize that individual damages determinations alone do not make

individual issues predominate over common ones. See, e.g., Carriuolo v. Gen. Motors Co.,

823 F.3d 977, 988-89 (11th Cir. 2016) (citing cases). But damages are at least relevant to the

predominance inquiry and can “defeat predominance when they are accompanied by ‘significant

individualized questions going to liability.’” Brown, 817 F.3d at 1240 (citation omitted). That is



                                              - 13 -
Case No. 20-1705, Woodall v. Wayne Cnty., Mich.


case here. Some elements for proving the general policy under a Monell inaction theory, the

unconstitutionality of the search in each class member’s case, and the causal connection between

the two would all have to be proven on an individual basis. When damages are added to the mix,

individual issues predominate. The district court failed to apply the correct legal framework here

and therefore abused its discretion.3 The record is clear that class adjudication is not proper.

                                                 IV. CONCLUSION

         For the foregoing reasons, we REVERSE the class certification order and REMAND for

further proceedings.




3
         Wayne County asserts that the classes as certified by the district court are “fail safe” because, according to
the County, “[i]f the jury finds no policy or custom, then each Plaintiff would be free to pursue individual claims
against Defendants” and furthermore that “if the municipal liability question fails, the class members would not be
bound by the adverse judgment and could still pursue individual claims.” Appellant’s Brief, at 23-24. We need not
address this issue because the class does not meet the certification requirements under Rule 23(a) and (b)(3).

                                                        - 14 -